HAWLEY, District Judge.
Prom the foregoing statement, it will readily be seen that the facts, as well as the legal principles, involved herein are substantially the same as were presented to the supreme court in Insurance Co. v. Cohen, 179 U. S. 262, 21 Sup. Ct. 106, 45 L. Ed. — . The most important question in that case, as in this, w'as whether the law of New York controls. It was admitted by the supreme court that, if the policy was to be governed by the laws of New York, Mrs. Cohen was entitled to recover. The court, after a review of several authorities, came to the conclusion “that the statute of the state of New York does not, under the circumstances presented, control, and that the rights of the parties are measured alone by the terms of the contract. The insured having failed to pay the premium for years before his death, the policy was forfeited.” Upon the authority of that case, the judgment of the circuit court is reversed, and cause remanded for a new trial.